DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2022 has been entered.

Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-7, 9, 11, 12, and 21 are canceled.  Claims 1, 8, 10, and 13-20 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 10, and 13-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2010/019261 A1 (ACCELERON PHARMA INC.; published 18 February 2010) in view of Lee et al. (US 2002/0150577 A1; published 17 October 2002).  The rejection is maintained for reasons of record and for the reasons discussed .

‘261 teaches a method of increasing erythrocytes in a subject in need thereof (e.g., one suffering from anemia), wherein the method comprises administering an activin receptor Type II inhibitor (a GDF trap) to the subject in an amount sufficient to increase erythrocytes. Such would have resulted in the lowering of GDF11 activity and/or protein levels. See pp. 2-3, 10, 44-52. The activin receptor Type II inhibitor, or GDF trap, can be an extracellular domain of ActRIIB, fused to an Fc domain of an IgG1.  See Example 6.  The ActRIIB portion can consist of instant SEQ ID NO: 23. See SEQ ID NO: 29 of ‘261, Figure 8, pp. 4-5.  The subject can be human.  See abstract.  Dosages of 3, 10, or 30 mg/kg, which meet the limitations of “at least about 0.1 mg/kg” and “about 3 mg/kg” are taught in Examples 6-9.  Furthermore, ‘261 teaches that the dosage regimen can be readily determined by the ordinary skilled artisan considering various factors such as diagnostic assessments, the therapeutic target, and the condition of the patient.  See pp. 55-56.
‘261 does not expressly teach method steps for measuring GDF11 activity and or protein/mRNA levels before, during, and/or after treatment, and optionally adjusting dosage depending on the results thereof, as currently recited in the claims. However, since ‘261 teaches that administration of a GDF11 antagonist is beneficial, one of ordinary skill in the art would reasonable have inferred that GDF11 levels were elevated in subjects in need of treatment, and thus the skilled artisan would have appreciated that GDF11 levels could have been monitored to provide information regarding dosage alteration, for example. Such is exactly what was suggested by Lee et al. at [0076]:

The monoclonal antibodies of the invention can be used in vitro and in vivo to monitor the course of amelioration of a GDF-11-associated disease in a subject. Thus, for example, by measuring the increase or decrease in the number of cells expressing antigen comprising a polypeptide of the invention or changes in the concentration of such antigen present in various body fluids, it would be possible to determine whether a particular therapeutic regimen aimed at ameliorating the GDF-11-associated disease is effective. The term "ameliorate" denotes a lessening of the detrimental effect of the GDF-11-associated disease in the subject receiving therapy.

‘261 also does not explicitly teach that the patients have elevated GDF11 levels in bone marrow, spleen, liver, or serum. However, anemic patients inherently have such altered GDF11 levels. MPEP § 2112 states, “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (Affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731,739, 218 USPQ 769, 
Similarly, ‘261 does not explicitly teach a method for increasing orthochromatic erythroblasts or decreasing late basophilic and polychromatic erythroblasts. However, ‘261 clearly teaches administration of an activin Type II receptor inhibitor such as those encompassed by the instant claims to a patient in need of effective erythropoiesis.  See abstract, p. 10, pp. 44-52, Examples 6-9.  Since the same therapeutic agent is administered to the same patient population, it is reasonable to assume that the therapeutic effects on specific cell populations would have been the same. In other words, the effects on specific erythroblast cell types would have happened as a necessary, inherent result of executing the method steps taught by the prior art.  Essentially, the effects on orthochromatic erythroblasts, late basophilic erythroblasts, and polychromatic erythroblasts constitute the mechanism by which the end result of increased erythrocytes occurs, and is inherent to the process of achieving that end result.  MPEP § 2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference.  The case law clearly states that something which is old does not become patentable upon the discovery of a new property.  
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of increasing erythrocytes in a subject in need thereof, by administering a GDF11 antagonist such as an extracellular domain of ActRIIB consisting of instant SEQ ID NO: 23 fused to an Fc sequence as taught by ‘261, and further to monitor GDF11 levels for the purposes of dosage adjustment as suggested by Lee et al., with a reasonable expectation of success. The motivation to do so is provided by Lee et al., who teach monitoring GDF11 activity/levels as part of a therapeutic method of treating a GDF11 associated disease, for the purpose of determining effective dosage and monitor disease progression/regression.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).

	Applicant reviews the limitations of the amended claims and argues that neither Seehra nor Lee explicitly states administering an initial dose of an activin receptor type II inhibitor as recited in the claims to a subject and adjusting the dosage based on a comparison of GDF11 levels, or the newly recited dosages.  Regarding Seehra, Applicant urges that the reference fails to teach adjusting dosage based on GDF11 levels, the recited dosages, or increasing Ery-C levels.  
This has been fully considered but is not found to be persuasive.  As discussed in previous Office actions, while Seehra do not explicitly discuss whether or not the treated subject has elevated levels of GDF11, Seehra does explicitly state that administration of a GDF11 antagonist is therapeutically beneficial to an anemic subject (i.e., a subject in need of increased erythrocytes), thus implying that GDF11 levels are elevated in such subjects.  The skilled artisan would have appreciated that GDF11 levels could have been monitored to provide information regarding dosages, as evidenced by Lee et al. at [0076] (cited in previous Office action).  It is further reiterated that while Seehra may not explicitly point to Ery-C, late basophilic erythroblasts, or polychromatic erythroblasts, Seehra clearly teaches administration of an activin Type Il receptor inhibitor such as those encompassed by the instant claims to a patient in need of effective erythropoiesis. See abstract, p. 10, pp. 44-52, Examples 6-9. Since the same therapeutic agent is administered to the same patient population, it is reasonable to assume that the therapeutic effects on specific cell populations would have been the same. In other words, the effects on specific erythroblast cell types would have 
Applicant criticizes the rejection’s reliance on paragraph [0076] of Lee et al., arguing that the paragraph is limited to the use of monoclonal antibodies and not the therapeutic agents recited in the claims.  Applicant urges that Lee does not teach treating any GDF11 associated disease with a recombinant fusion protein, or increasing Ery-C levels.  Applicant concludes that Lee’s discussion of “any” GDF11 disease is limited to antibody treatment methods.
This has been fully considered but is not found to be persuasive.  It has already been conceded that Lee does not teach the fusion proteins recited in the claims.  Rather Seehra teaches the recited fusion proteins as anti-GDF11 agents, and Lee teaches its 
Applicant argues that Lee fails to teach increasing Ery-C levels, administration of the recited fusion proteins, or alteration of dosage based on GDF11 levels within the newly recited dosage limitations.  Applicant urges that Lee is directed to muscle wasting disease, neuromuscular disorders, cancer, muscle atrophy, and aging, pointing to paragraphs [0077] and [0014].
This has been fully considered but is not found to be persuasive.  Paragraph [0076] of Lee is not limited to muscle wasting, neuromuscular disorders, cancer, muscle atrophy, and aging.  Rather, paragraph [0076] speaks to any GDF-11-associated disease.  It is noted that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Thus, even though the preferred or exemplified patient populations discussed by Lee et al. may not explicitly refer to those in need of increased Ery-C, the portions of Lee et al. that discuss 
Applicant argues that Lee’s guidance regarding dosages for muscle wasting diseases does not predictably inform dosages for increasing Ery-C levels.  Applicant urges that the skilled artisan would not have relied upon Lee to determine dosages for increasing Ery-C levels and arrived at the dosages recited in the instant claims.  Applicant concludes that Lee does not cure the alleged deficiencies of Seehra to arrive at the presently claimed invention.
This has been fully considered but is not found to be persuasive.   First, the dosages recited in the instant claims are qualified by the terms “about,” “at least about,” and “at most about.”  The specification does not breathe life and meaning into these terms so as to limit them to specific dosages.  The dosages taught by Seehra are within the gray area allowed for by the claim language, absent evidence to the contrary or a limiting definition of the terms in the specification.  Furthermore, Seehra specifically indicates that dosages can be optimized based on various criteria, including diagnostic screenings (pp. 55-56).  Lee teaches that measuring GDF11 levels can serve as a diagnostic screen, and that dosages can eb altered based on the results of that screen.  Lee speaks to GDF11 associated disease in general, and Seehra establishes that anemia (i.e., a condition in need of increased Ery-C) is a GDF11 associated disease.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 10, and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9, 10, 13, 16, 30, 31, 37, 39, 72, 76, and 80 of copending Application No. 15/573,177 (reference application). The provisional rejection is maintained for reasons of record.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant disagrees with the rejection and requests that the rejection be held in abeyance until there is allowable subject matter in the application (p. 8, remarks received 03 March 2022).  This has been fully considered but is not found to be persuasive.  Applicant’s attention is respectfully directed to M.P.E.P. § 804(I)(B)(1), which states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. (emphasis added)

Accordingly, the provisional rejection is maintained and is expressly not held in abeyance.

Conclusion
No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
21 March 2022